DETAILED ACTION
This office action is responsive to communication filed on July 5, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 11 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed March 30, 2022 was received and has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, 9-12, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koganezawa et al. (US 9,155,967) in view of Satoh et al. (US 7,289,130).

	Consider claim 1, Koganezawa et al. teaches:
	A non-transitory computer readable recording medium having recorded therein a program executed by a processor (A storage section (500, figure 11) has a program (e.g. system program, 502, game program, 504) recorded therein for execution by a processor (i.e. processing section, 200), column 17, lines 20-28, column 18, lines 15-35, column 23, line 62 through column 24, line 17.), the program causing the processor to: 
	identify a position and a posture of a first camera (e.g. CCD camera 1516 of player 1 (PL1) in figures 2 and 3, column 8, lines 4-9) in a real space (The “position” and “posture” of the camera (1516) in a real space are identified with respect to an AR marker (10), as detailed in column 9, lines 45-55.), the real space including the first camera (1516, figures 2 and 3) and an object used to play a game (i.e. the AR marker, 10, see figures 2 and 3, column 9, lines 30-35 and lines 45-55), the position of the first camera (i.e. the camera (1516) of PL1) being different from a position of a plurality of users (PL2 and PL3) who are physically playing the game with the object (10, see figures 2 and 3, column 9, line 36 through column 10, line 7, column 10, lines 28-33); 
	display (see figure 3(1)), on a display (touch panel, 1506, column 7, lines 58-63, column 10, lines 28-33 and lines 56-65), a first image captured by the first camera (see figure 3(1), column 10, lines 28-49 and lines 56-65); and 
	display (see figure 3), at a position on the display (1506) that is based on the position and the posture of the first camera (1516), a second image that corresponds to the object (An enemy character (7, i.e. second image corresponding to the object) is displayed positioned around the AR marker (10), as shown in figure 3(1) and detailed in column 10, lines 38-48 and column 11, lines 29-41.).
	However, Koganezawa et al. does not explicitly teach that the position of the first camera is different from a position of all users who are physically playing the game with the object.
	Satoh et al. similarly teaches a real space (see figure 1) containing a plurality of users (player, 101, column 4, lines 39-47) playing an AR game wherein computer-generated augmented reality objects (virtual objects, 102, column 4, lines 48-52) are displayed on a display (e.g. display, 106, figure 1) composited into an image captured by a camera (103, figures 1 and 2, column 4, line 58 through column 5, line 26, column 6, lines 6-17).
	However, Satoh et al. additionally teaches that the position of the first camera (103) is different from a position of all users (101) who are physically playing the game (As shown in figure 1, and detailed in column 4, line 58 through column 5, line 26, the camera (103) senses an objective viewpoint in which all users playing the game are present.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first camera taught by Koganezawa et al. be an objective viewpoint camera having a position different from a position of all users who are physically playing the game as taught by Satoh et al. for the benefit of enabling a third party watcher of the game to view the game at a desired viewpoint (Satoh et al., column 1, lines 48-62 and lines 63-67).

	Consider claim 2, and as applied to claim 1 above, Koganezawa et al. further teaches that the position and the posture of the first camera are identified, based on the image captured by the first camera (The “position” and “posture” of the camera (1516) in a real space are identified via an image of the AR marker (10), as detailed in column 9, lines 45-55.).

	Consider claim 4, and as applied to claim 1 above, Koganezawa et al. further teaches the first image (figure 3(1)) includes a third image representative of at least one user of the plurality of users in the real space (i.e. the image of user PL2 in figure 3, column 10, lines 38-43), and the program causes the processor to: 
	determine a relative positional relationship between the second image (7) and the third image (PL2), based on the position and the posture of the first camera (1516), and display, on the display (1506) based on the relative positional relationship, the second image (7) and the third image (PL2, see figure 3, see column 9, line 45 through column 10, line 43).

	Consider claim 6, and as applied to claim 1 above, Koganezawa et al. further teaches the program further causes the processor to identify a type of the object, based on an image of the object captured by a second camera (“the game device 1500 detects the AR marker 10 from the image captured by the CCD camera module 1516, and determines the type of the AR marker 10”, column 9, lines 45-48), and the second image corresponds to the identified type of the object (i.e. such that the enemy character (7) is displayed positioned around the AR marker (10), column 10, lines 38-43).

	Consider claim 7, and as applied to claim 1 above, Koganezawa et al. further teaches the first image (figure 3(1)) includes a third image representative of at least one user of the plurality of users in the real space (i.e. the image of user PL2 in figure 3, column 10, lines 38-43), the second image (7) is an image representative of a character that corresponds to the object (i.e. an enemy character, column 10, lines 38-43), and the program causes the processor to display the second image (7) and the third image (PL2) on the display (1506) such that the character represented as the second image (7) and the at least one user represented as the third image (PL2) have a predetermined positional relationship (see figure 3(1), column 10, lines 38-43).

	Consider claim 9, and as applied to claim 1 above, Koganezawa et al. further teaches the first image (figure 3(1)) includes a third image representative of at least one user of the plurality of users in the real space (i.e. the image of user PL2 in figure 3, column 10, lines 38-43), the second image (7) is an image representative of a character that corresponds to the object (i.e. an enemy character, column 10, lines 38-43), and when the user executes a predetermined operation, the program causes the processor to display the second image (7) and the third image (PL2) on the display (1506) such that a relative positional relationship between the character represented as the second image (7) and the at least one user represented as the third image (PL2) changes based on the predetermined operation (The second image (7) and third image (PL2) are displayed based upon a user operation which changes the positional relationship between the game-participating device and the marker (10), column 21, lines 11-20.).

	Consider claim 10, Koganezawa et al. teaches:
	An information processing system (figures 1 and 11) comprising: 
	a first camera (e.g. CCD camera 1516 of player 1 (PL1) in figures 2 and 3, column 8, lines 4-9); 
	a display (touch panel, 1506, column 7, lines 58-63, column 10, lines 28-33 and lines 56-65); and 
	an information processing apparatus (see figure 11), wherein: 
	the information processing apparatus (figure 11) includes: 
	a memory for storing instructions and a processor that accesses the memory and executes the instructions (A storage section (500, figure 11) has a program (e.g. system program, 502, game program, 504) recorded therein for execution by a processor (i.e. processing section, 200), column 17, lines 20-28, column 18, lines 15-35, column 23, line 62 through column 24, line 17.) to at least:
	identify a position and a posture of the first camera (1516) in a real space (The “position” and “posture” of the camera (1516) in a real space are identified with respect to an AR marker (10), as detailed in column 9, lines 45-55.), the real space including the first camera (1516, see figures 2 and 3) and an object used to play a game (i.e. the AR marker, 10, see figures 2 and 3, column 9, lines 30-35 and lines 45-55), the position of the first camera (i.e. the camera 1516 of PL1) being different from a position of a plurality of users (i.e. users PL2 and PL3) who are physically playing the game with the object (10, see figures 2 and 3, column 9, line 36 through column 10, line 7, column 10, lines 28-33); 
	display (see figure 3(1)), on a display (touch panel, 1506, column 7, lines 58-63, column 10, lines 28-33 and lines 56-65), a first image captured by the first camera (see figure 3(1), column 10, lines 28-49 and lines 56-65); and 
	display (see figure 3), at a position on the display (1506) that is based on the position and the posture of the first camera (1516), a second image that corresponds to the object (An enemy character (7, i.e. second image corresponding to the object) is displayed positioned around the AR marker (10), as shown in figure 3(1) and detailed in column 10, lines 38-48 and column 11, lines 29-41.).
	However, Koganezawa et al. does not explicitly teach that the position of the first camera is different from a position of all users who are physically playing the game with the object.
	Satoh et al. similarly teaches a real space (see figure 1) containing a plurality of users (player, 101, column 4, lines 39-47) playing an AR game wherein computer-generated augmented reality objects (virtual objects, 102, column 4, lines 48-52) are displayed on a display (e.g. display, 106, figure 1) composited into an image captured by a camera (103, figures 1 and 2, column 4, line 58 through column 5, line 26, column 6, lines 6-17).
	However, Satoh et al. additionally teaches that the position of the first camera (103) is different from a position of all users (101) who are physically playing the game (As shown in figure 1, and detailed in column 4, line 58 through column 5, line 26, the camera (103) senses an objective viewpoint in which all users playing the game are present.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first camera taught by Koganezawa et al. be an objective viewpoint camera having a position different from a position of all users who are physically playing the game as taught by Satoh et al. for the benefit of enabling a third party watcher of the game to view the game at a desired viewpoint (Satoh et al., column 1, lines 48-62 and lines 63-67).

	Consider claim 12, and as applied to claim 10 above, Koganezawa et al. further teaches that the position and the posture of the first camera are identified, based on the image captured by the first camera (The “position” and “posture” of the camera (1516) in a real space are identified via an image of the AR marker (10), as detailed in column 9, lines 45-55.).

	Consider claim 14, and as applied to claim 10 above, Koganezawa et al. further teaches the first image (figure 3(1)) includes a third image representative of at least one user of the plurality of users in the real space (i.e. the image of user PL2 in figure 3, column 10, lines 38-43), and the program causes the processor to: 
	determine a relative positional relationship between the second image (7) and the third image (PL2), based on the position and the posture of the first camera (1516), and display, on the display (1506) based on the relative positional relationship, the second image (7) and the third image (PL2, see figure 3, see column 9, line 45 through column 10, line 43).

	Consider claim 16, and as applied to claim 10 above, Koganezawa et al. further teaches the program further causes the processor to identify a type of the object, based on an image of the object captured by a second camera (“the game device 1500 detects the AR marker 10 from the image captured by the CCD camera module 1516, and determines the type of the AR marker 10”, column 9, lines 45-48), and the second image corresponds to the identified type of the object (i.e. such that the enemy character (7) is displayed positioned around the AR marker (10), column 10, lines 38-43).

	Consider claim 17, and as applied to claim 10 above, Koganezawa et al. further teaches the first image (figure 3(1)) includes a third image representative of at least one user of the plurality of users in the real space (i.e. the image of user PL2 in figure 3, column 10, lines 38-43), the second image (7) is an image representative of a character that corresponds to the object (i.e. an enemy character, column 10, lines 38-43), and the program causes the processor to display the second image (7) and the third image (PL2) on the display (1506) such that the character represented as the second image (7) and the at least one user represented as the third image (PL2) have a predetermined positional relationship (see figure 3(1), column 10, lines 38-43).

	Consider claim 19, and as applied to claim 10 above, Koganezawa et al. further teaches the first image (figure 3(1)) includes a third image representative of at least one user of the plurality of users in the real space (i.e. the image of user PL2 in figure 3, column 10, lines 38-43), the second image (7) is an image representative of a character that corresponds to the object (i.e. an enemy character, column 10, lines 38-43), and when the user executes a predetermined operation, the program causes the processor to display the second image (7) and the third image (PL2) on the display (1506) such that a relative positional relationship between the character represented as the second image (7) and the at least one user represented as the third image (PL2) changes based on the predetermined operation (The second image (7) and third image (PL2) are displayed based upon a user operation which changes the positional relationship between the game-participating device and the marker (10), column 21, lines 11-20.).

	Consider claim 11, Koganezawa et al. teaches:
	A display method comprising:
	identifying, by at least one processor (A storage section (500, figure 11) has a program (e.g. system program, 502, game program, 504) recorded therein for execution by a processor (i.e. processing section, 200), column 17, lines 20-28, column 18, lines 15-35, column 23, line 62 through column 24, line 17.), a position and a posture of a first camera (e.g. CCD camera 1516 of player 1 (PL1) in figures 2 and 3, column 8, lines 4-9) in a real space (see figure 1).  The “position” and “posture” of the camera (1516) in a real space are identified with respect to an AR marker (10), as detailed in column 9, lines 45-55.), the real space including the first camera (1516, see figures 2 and 3) and an object used to play a game (i.e. the AR marker, 10, see figures 2 and 3, column 9, lines 30-35 and lines 45-55), the position of the first camera (i.e. the camera (1516) of user PL1) being different from a position of a plurality of users (i.e. users PL2 and PL3) who are physically playing the game with the object (10, see figures 2 and 3, column 9, line 36 through column 10, line 7, column 10, lines 28-33); 
	displaying (see figure 3(1)), on a display (touch panel, 1506, column 7, lines 58-63, column 10, lines 28-33 and lines 56-65), a first image captured by the first camera (see figure 3(1), column 10, lines 28-49 and lines 56-65); and 
	displaying (see figure 3), at a position on the display (1506) that is based on the position and the posture of the first camera (1516), a second image that corresponds to the object (An enemy character (7, i.e. second image corresponding to the object) is displayed positioned around the AR marker (10), as shown in figure 3(1) and detailed in column 10, lines 38-48 and column 11, lines 29-41.).
	However, Koganezawa et al. does not explicitly teach that the position of the first camera is different from a position of all users who are physically playing the game with the object.
	Satoh et al. similarly teaches a real space (see figure 1) containing a plurality of users (player, 101, column 4, lines 39-47) playing an AR game wherein computer-generated augmented reality objects (virtual objects, 102, column 4, lines 48-52) are displayed on a display (e.g. display, 106, figure 1) composited into an image captured by a camera (103, figures 1 and 2, column 4, line 58 through column 5, line 26, column 6, lines 6-17).
	However, Satoh et al. additionally teaches that the position of the first camera (103) is different from a position of all users (101) who are physically playing the game (As shown in figure 1, and detailed in column 4, line 58 through column 5, line 26, the camera (103) senses an objective viewpoint in which all users playing the game are present.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first camera taught by Koganezawa et al. be an objective viewpoint camera having a position different from a position of all users who are physically playing the game as taught by Satoh et al. for the benefit of enabling a third party watcher of the game to view the game at a desired viewpoint (Satoh et al., column 1, lines 48-62 and lines 63-67).

	Consider claim 20, and as applied to claim 11 above, Koganezawa et al. further teaches capturing, by the first camera (1516), the image of the real space (column 10, lines 28-33) the position and the posture of the first camera are identified, based on the image captured by the first camera (The “position” and “posture” of the camera (1516) in a real space are identified via an image of the AR marker (10), as detailed in column 9, lines 45-55.).

Claims 3, 5, 8, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koganezawa et al. (US 9,155,967) in view of Satoh et al. (US 7,289,130), as applied to claims 1 and 10 above, and further in view of Marks (US 2004/0239670).
 
	Consider claims 3 and 13, and as applied to claims 1 and 10 above, Koganezawa et al. further teaches that the first image (see figure 3(1)) includes a third image representative of at least one user (e.g. PL2) in the real space (see figures 3(1) and 2, column 10, lines 38-43).
	However, the combination of Koganezawa et al. and Satoh et al. does not explicitly teach that the program causes the processor not to display, on the display, in a case in which at least a portion of the second image and at least a portion of the third image overlap with each other, either the at least the portion of the second image or the at least the portion of the third image, based on the identification result.
	Marks similarly teaches a system (Figure 1D) comprising a camera (170) and a display (172), wherein virtual objects (600, 602, figure 6) are inserted into a photographed and displayed scene (step 210 of figure 2, figure 6, paragraphs 0028, 0031, 0036, 0051 and 0053).
	However, Marks additionally teaches displaying, on the display, in a case in which at least a portion of a second image (i.e. of a virtual object, 600, 602) and at least a portion of a third image (i.e. of a user, 302) overlap with each other, either the at least the portion of the second image (600, 602) or the at least the portion of the third image (302, i.e. based upon determined depth values, see figure 6, paragraphs 0053 and 0054).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the program control the processor taught by the combination of Koganezawa et al. and Satoh et al. not to display, on the display, in a case in which at least a portion of the second image and at least a portion of the third image overlap with each other, either the at least the portion of the second image or the at least the portion of the third image, based on the identification result as taught by Marks for the benefit of enhancing a user’s game experience (Marks, paragraph 0052).

	Consider claims 5 and 15, and as applied to claims 1 and 10 above, Koganezawa et al. further teaches that the first image (see figure 3(1)) includes a third image representative of at least one user (e.g. PL2) in the real space (see figures 3(1) and 2, column 10, lines 38-43).
	However, the combination of Koganezawa et al. and Satoh et al. does not explicitly teach that the program causes the processor to: determine, based on the identification result, a relative positional relationship between the second image, the third image, and a fourth image representative of a background of the at least one user in the real space in the display, based on the position and the posture of the first camera, and display, based on a result of the determination, the second image, the third image, and the fourth image on the display.
	Marks similarly teaches a system (Figure 1D) comprising a camera (170) and a display (172), wherein virtual objects (600, 602, figure 6) are inserted into a photographed and displayed scene (step 210 of figure 2, figure 6, paragraphs 0028, 0031, 0036, 0051 and 0053).
	However, Marks additionally teaches determining, based on an identification result, a relative positional relationship between a second image (i.e. of a virtual object, 600, 602), a third image (i.e. of a user, 302), and the fourth image (i.e. a background image (406) including the picture frame shown in figure 6) based on the position and the posture of the first camera (see figure 6), and display, on the display, based on the relative positional relationship, the second image, the third image, and the fourth image on the display (i.e. based upon determined depth values, see figure 6, paragraphs 0053 and 0054).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the program control the processor taught by the combination of Koganezawa et al. and Satoh et al. to determine, based on the identification result, a relative positional relationship between the second image, the third image, and the fourth image in the display, and display, based on a result of the determination, the second image, the third image, and the fourth image on the display as taught by Marks for the benefit of enhancing a user’s game experience (Marks, paragraph 0052).

	Consider claims 8 and 18, and as applied to claims 1 and 10 above, Koganezawa et al. further teaches that the first image (see figure 3(1)) includes a third image representative of at least one user (e.g. PL2) in the real space (see figures 3(1) and 2, column 10, lines 38-43); the second image (7) is an image representative of a character that corresponds to the object (i.e. an enemy character corresponding to the marker (10), column 10, lines 38-43).
	However, the combination of Koganezawa et al. and Satoh et al. does not explicitly teach that the program causes the processor to display the second image, the third image, and a fourth image representative of a background of the at least one user in the real space on the display such that the character represented as the second image is positioned between the at least one user represented as the third image and the background represented as the fourth image in a display space to be displayed by the display.
	Marks similarly teaches a system (Figure 1D) comprising a camera (170) and a display (172), wherein virtual objects (600, 602, figure 6) are inserted into a photographed and displayed scene (step 210 of figure 2, figure 6, paragraphs 0028, 0031, 0036, 0051 and 0053).
	However, Marks additionally teaches displaying a second image (i.e. of a virtual object, 600, 602), a third image (i.e. of a user, 302), and the fourth image (i.e. a background image (406) including the picture frame shown in figure 6) in the display (see figure 6) such that the virtual object represented as the second image (e.g. 600) is positioned between the at least one user represented as the third image (i.e. 302, see figure 6) and the background represented as the fourth image (406, see figure 6) in a display space to be displayed by the display (see figure 6, paragraphs 0053 and 0054).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the program control the processor taught by the combination of Koganezawa et al. and Satoh et al. to display the second image, the third image, and the fourth image on the display such that the character represented as the second image is positioned between the at least one user represented as the third image and the background represented as the fourth image in a display space to be displayed by the display as taught by Marks for the benefit of enhancing a user’s game experience (Marks, paragraph 0052).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696